IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-19-00029-CV

           IN THE INTEREST OF B.B., B.B., AND S.B., CHILDREN



                               From the 278th District Court
                                   Leon County, Texas
                                Trial Court No. 17-0491CV


                                             ORDER


        The motion to exceed the word count limit filed by the appellee on May 7, 2019

has been considered by the Court. The motion is granted. The Department of Family

and Protective Service's brief with 1,717 words in excess of the 15,000 word limit has been

filed. These excess words will be deducted from the authorized word limit of any future

filing in this proceeding by the appellee.

        The Court has noted that the brief filed by the appellee uses aliases that are

different from those used by the appellant.1 See, generally, Tex. R. App. P. 9.8(b). In all



1For the mother, father, and three children, the appellant used the aliases "Hannah," "Stephen," "Bart,"
"Brandon," and "Sam," respectively. For the same parties, for no apparent reason the appellee used the
future filings, if the use of aliases is necessary, the appellee is ordered to use the same

aliases as the appellant to avoid unnecessary confusion.2



                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order delivered and filed May 22, 2019




aliases "Hazel," "Sid," "Ben," "Bill," and "Seth," respectively. None of these names are the actual names of
the parents or children. We see no justification for the appellee to unnecessarily complicate the briefing in
this case by using different aliases.

2But for the severe time constraints within which this appeal must be concluded, the Court would strike
the brief and order it redrawn using the aliases used by the appellant.

ITIO B.B., B.B., and S.B., Children                                                                   Page 2